Citation Nr: 1422130	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  11-20 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an effective date prior to October 31, 2003 for the grant of service connection for Posttraumatic Stress Disorder (PTSD).

2.  Entitlement to a higher initial rating, greater than 50 percent for PTSD.
 
3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth Carpenter, Attorney


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from August 1975 to July 1979.
      
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In a September 2008 decision, the RO granted service connection for PTSD, and assigned an initial rating.  The Veteran appealed the initial rating and effective date assigned in this decision, and the matter is now before the Board.  In a September 2010 decision, the RO denied entitlement to TDIU, a determination which the Veteran also appealed and which is also now before the Board.

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems do not include any non-duplicative materials pertinent to the present appeal.  

The issues of entitlement a higher initial rating for PTSD and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's original claim of service connection for PTSD was received on July 19, 1991.

2.  At the time of the filing of his claim, the Veteran had symptoms of PTSD, related to an in-service stressor.  


CONCLUSION OF LAW

The criteria for an effective date of July 19, 1991, but no earlier, for the grant of service connection for PTSD, have been met.  38 U.S.C.A. § 1101, 1131, 5103, 5103A, 5110 (West 2002); 38 C.F.R. § 3.102, 3.156, 3.303, 3.304, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural Background

The Veteran's contends that he is entitled to both a higher initial rating for PTSD and an earlier effective date for the grant of service connection for the disability than were assigned by the RO.

His first formal claims of service connection were received during July 1991, including a claim of service connection for "traumatic shock."  By a February 1992 decision, the RO denied service connection for a disability of the eyes, a disability of the ribs, bilateral shoulder disabilities, a back condition, hearing loss of the right ear, tinnitus, and a nervous condition including traumatic shock.  The RO granted service connection for hearing loss of the left ear only with a noncompensable rating.

In March 1992, the Veteran filed an application to reopen his claim of service connection for hearing loss, added another claim of service connection for a back injury, and a new claim for service connection for PTSD and nervous condition.  This was the Veteran's first claim of service connection specifically for PTSD.

The RO replied with a May 1992 notice to the Veteran that claims of entitlement to service connection for PTSD and a nervous condition were duplicate claims, noting that those claims had previously been denied, and that because no new and material evidence had been received for reconsideration, the previous denials remained unchanged.  The Board notes that although the Veteran's claim of service connection for PTSD was a new claim, the claims file contains an internal memorandum by the RO stating that PTSD was to be treated as analogous to traumatic shock.  The RO enclosed a VA Form 1-4107 which explained the Veteran's procedural and appeal rights.

In June 1992 the Veteran filed a timely notice of disagreement (NOD) with all issues in the RO's May 1992 decision.  The RO sent the Veteran a July 1992 statement of the case (SOC) relating to the claims of service connection for right ear hearing loss and back injury, but did not include the issues of service connection for PTSD and nervous condition.  Rather, the RO sent the Veteran a July 1992 PTSD development letter, obtained further evidence relating to his claim, and then in a June 1993 decision stated that the claim of service connection for PTSD had been reopened, but was denied.  The Veteran did not appeal the June 1993 decision, however because the he had filed a timely NOD with respect to the RO's May 1992 denial of his claims for service connection, the Board remanded the Veteran's appeal in a July 2007 decision, and ordered that the RO issue a responsive SOC.  In February 2008 the RO issued an SOC on the matter of service connection for PTSD or a nervous disorder, and in April 2008 the Veteran's representative submitted a statement in lieu of a VA Form-9, perfecting an appeal to the Board on the matter of entitlement service connection for PTSD only.  

In May 2008 the Board again remanded this matter for further development.  At that time the Board ordered that the RO schedule a VA examination to resolve the question of whether the Veteran's symptoms meet the criteria for diagnosis of PTSD and whether PTSD could be related to a verified stressor event as required by VA regulation.  In July 2008 the ordered VA examination was conducted and the RO subsequently, in September 2008, issued a decision granting entitlement to service connection for PTSD and granting an evaluation of 50 percent effective October 31, 2003.  To the extent that service connection was established, this decision represents a full grant of the benefits sought on appeal which had been certified to the Board's jurisdiction.

In December 2008 the Veteran's representative submitted a NOD, disagreeing with both the effective date and the initial rating assigned.  The appeals of these matters were thereafter perfected and they are before the Board.

Earlier Effective Date for the Grant of Service Connection

On July 17, 1991, VA received the Veteran's claim for service connection for "traumatic shock" as a result of an incident aboard the Navy ship USS America when aircraft arresting equipment malfunctioned.  In a February 1992 decision, the RO denied entitlement to service connection because service medical records showed only one complaint regarding a nervous condition during service.  The RO found the treatment was for an acute disorder, as there were no residuals shown on the Veteran's discharge examination.

Evidence added to the record since the February 1992 denial include a February 1996 private assessment in which the Veteran was diagnosed with PTSD.  At that time the private evaluator noted that the Veteran had "evidently been depressed tired easily and has lost his temper to some degree since he was in the Navy."  Also added to the record, was evidence of differential psychiatric diagnoses including depression, generalized anxiety disorder, prolonged posttraumatic stress, depressive order, adjustment reaction, and a personality disorder not otherwise specified.  On VA examination in July 2008, a DSM-IV-compliant PTSD diagnosis was confirmed, and the examiner opined that the diagnosis was "directly related to the in-service stressor event" endorsed by the Veteran.

The Veteran's claim of entitlement to service connection for PTSD was based on an in-service incident in which aircraft arresting equipment, which the Veteran was responsible for maintaining, failed to stop a heavy aircraft as it landed.  The aircraft went into the water and the Veteran was told that the pilot of the plane had died, though he later gained access to official logs which indicated that the pilot was recovered without injury.  In March 1993 VA received confirmation from the US Army and Joint Services Environmental Support Group (USAJSESG) that in November 1977 and arresting gear cable wire broke loose after slowing an F-14 aircraft to "non-flying speed."  The aircrew evidently ejected as the plane rolled off the port catwalk of the ship and into the sea.  Thus, while no one was injured or killed in the incident, the event itself was confirmed to have happened.  USAJSESG's confirmation of this event was based on review of the USS America's Ship's History for 1977, date stamped April 7, 1978.

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400 (2013).  Additionally, if a claim is received within one year after separation from service, the effective date of an award will be set as the day following separation from active service.  38 C.F.R. § 3.400(b)(2)(i).  The date of receipt of the claim, or "date of the claim," means the date of the application based upon which benefits are awarded, not the original claim for service connection.  See Sears v. Principi, 16 Vet. App. 244, 246-47 (2002), aff'd, 349 F.3d 1326 (Fed. Cir. 2003).  In this context, it should be noted that the provisions of 38 U.S.C.A. § 5110 also refer to the date an application is received.   While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. §§ 3.1(p), 3.155 (2013); Servello v. Derwinski, 3 Vet. App. 196, 198 (1992). 

When there is a prior final denial of a claim, and new and material evidence is subsequently received to reopen the claim, the effective date of the award of compensation is date of receipt of the new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r) (2012).  As described above, however, prior to the September 2008 decision on appeal, there had been no final denial of the Veteran's claim.  Thus at the time of the September 2008 decision the period on appeal ran to July 1991, when the Veteran initially filed a claim for compensation.

Based on a liberal reading of the Veteran's claim for "traumatic shock" in 1991, combined with his subsequent description of symptomatology for which he was later diagnosed with PTSD, the Board finds that the claim received on July 19, 1991 was the Veteran's original claim for PTSD.

Having found the original date of claim to have been July 19, 1991, the Board is now left to consider whether the date of claim or the date entitlement arose is the later date, and thus the appropriate effective date for the establishment of service connection.  See 38 C.F.R. § 3.400(b)(2)(i).  Service connection for PTSD requires the presence of three elements: (1) a current medical diagnosis of PTSD; (2) medical evidence of a causal nexus between current symptomatology and a claimed in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f) (2013).

With regard to the third element, the Board finds that credible supporting evidence that the claimed in-service stressor actually occurred has existed since April 7, 1970 when the USS America's Ship's History for 1977 was drafted and distributed.  Now considering the first and second elements, the Board points to the opinion of the U.S. Court of Appeals of Veterans Claim (the Court) in DeLisio v. Shinseki, 25 Vet. App. 45 (2011).  In that case the Court clarified that "entitlement to benefits for a disability or disease does not arise with a medical diagnosis of the condition, but with the manifestation of the condition and the filing of a claim for benefits for the condition."  DeLisio, 25 Vet. App. at 56.  See also Brokowski, 23 Vet. App. 80, 90 (2009)  ("[A] medical diagnosis is not necessary to initiate a claim.");  and see Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that a medical diagnosis is not required to substantiate a claim in certain circumstances)

The Court also explained that there are instances where the "facts found" or alternatively, "date entitlement arose" may be later than the date of claim.  These included (1) date the disability first manifested and (2) the date entitlement to benefits was authorized by law and regulation; (it is noted that these two situations were not listed as the only two situations).  Delisio, at 52.  Although the Veteran was not formally diagnosed with PTSD until several years after his 1991 claim for benefits, dispositive in this case is not when the Veteran was first diagnosed, but when PTSD first manifested.  As to the second situation listed in DeLisio, it has no significance in the Veteran's case because service connection was available by statute and regulation long before the Veteran filed any claim for VA benefits.

The Board finds that the weight of the evidence demonstrates that time of his initial claim in 1991, the Veteran was manifesting symptoms of PTSD, and the evidence showed that PTSD was incurred in service as a result of the verified in-service stressor involving aircraft arresting equipment aboard the USS America.

Based on the foregoing, the Board finds that entitlement to service connection for PTSD arose prior to the Veteran's claim of service connection.  As the date of VA's receipt of his initial claim is later, the Board finds that the effective date of an award of service connection for PTSD should correspond to such date.  Accordingly, service connection for PTSD is established, effective July 19, 1991.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

VA has duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  To the extent that the Board is granting an effective date prior to the effective date which the Veteran has sought, the Board is granting, in full, the benefit sought on appeal and thus VA has no further duty to notify or assist.

The Board previously remanded the Veteran's prior claim of entitlement to service connection for PTSD on two separate occasions.  However the matter of entitlement to service connection for PTSD has been resolved and an appeal of that issue is no longer before the Board.  Nonetheless the Board has reviewed the post-remand development conducted by the R0, and finds that all Board ordered actions were completed.  See Stegall v. West, 11Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).


ORDER

Entitlement to an effective date of July 19, 1991 for award of service connection for PTSD is granted.


REMAND

Entitlement to a Higher Initial Rating for PTSD

Having determined that the Veteran is entitled to a grant of service connection for PTSD effective July 19, 1991, the Board finds that the immediate appeal must be returned to the RO for the establishment of an initial rating, effective July 19, 1991.  Only after the RO has established such a rating may the Board undertake a review of the initial rating assigned.

TDIU

The Veteran contends that his service-connected PTSD renders him unable to secure and follow substantially gainful employment.  TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2013).  

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2009); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  A claim for TDIU is essentially a claim for an increased rating insofar as it acts as alternate way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  Norris v. West, 12 Vet. App. 413, 420-21 (1999).

While the record contains differing opinions, the Board finds that there is evidence to suggest that the Veteran is in fact unable to maintain employment as a result of his service-connected psychiatric disability.  This includes a February 2009 statement from the VA psychiatrist who had continuously treated the Veteran since February 1999, and who indicates that it is his opinion "due to his mental condition, [the Veteran] it is unable to hold a job."  

The Board recognizes that the Veteran currently does not meet the schedular criteria for establishment of TDIU.  However, where the combined rating percentage requirements are not met, entitlement to the benefits may be nonetheless considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  Thus, if, after assigning an initial rating for PTSD, if the schedular criteria for TDIU are not met, the RO should refer the case to the VA's Director of Compensation and Pension with regard to whether TDIU may be granted on an extraschedular basis.  38 C.F.R. § 3.321(b)(1) (2013); Bowling v. Principi, 15 Vet. App. 1 (2001).

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue a decision awarding an effective date of July 19, 1991 for the establishment of service connection for PTSD.  In so doing, the RO should determine the Veteran's initial rating for PTSD, beginning July 19, 1991.

2.  If the criteria for consideration of TDIU under 38 C.F.R. § 4.16(a) are not met, refer the issue of TDIU to the VA Director Compensation and Pension Service for consideration of the assignment of TDIU on an extra-schedular basis.  38 C.F.R. § 4.16(b) (2013). 

3.  After completing all indicated development, readjudicate the claims for a higher initial rating for PTSD and for TDIU in light of all the evidence of record.  If any benefit sought on appeal remains denied, a Supplemental Statement of the Case should be furnished to the Veteran, and he should be afforded a reasonable opportunity to respond.  Thereafter, if the Veteran continues to disagree with an issue on appeal, forward the case to the Board for further consideration.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


